Nott, J.,
delivered the opinion of the court:
. This is an action brought under the Abandoned or captured *482property act to recover the proceeds in the Treasury of one hundred and two bales of cotton captured at Savannah. The proceeds are alleged to be not less than twenty thousand dollars in gold.
The claimant, on the capture of Savannah, reported to the military authorities 498 bales of cotton: 188 bales he claimed to be his own; the remainder belonged to various companies, of which he was the president. It does not appear that all of these 498 bales came to the possession of the defendants; nor is the seizure of the claimant’s specific parcel directly shown.
Nevertheless, there is a shipment of one hundred and two bales by the “ Sandusky,” which belonged either to the claimant individually or to the Home Insurance Company, of which he was the president. If the matter rested thus, the presumption ordinarily would be in favor of the company rather than of its president — in favor of the cestui-que trust rather than of the trustee. But the Home Insurance Company, which is also a suitor in another case, has disclaimed, through its counsel, all interest in the shipment referred to, and has stipulated with the defendants not to press a demand against the proceeds thereof. With that stipulation the counsel for the defendants is content, and judgment will be rendered accordingly.
The judgment of the court is that the claimant recover the proceeds in the Treasury of one hundred and two bales of upland cotton captured at Savannah, being $175.33 per bale, amounting in the aggregate to $17,883.06.